Citation Nr: 1215971	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-44 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether the appellant is a veteran for the purpose of establishing entitlement to VA benefits.

2. Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The claimant/appellant alleges he had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2010 decisional letters from the Manila RO that denied the appellant's claims seeking VA benefits and compensation from the Filipino Veterans Equity Compensation Fund, respectively.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefits, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA disability benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in association with his July 2008 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service and advised him of what documents he could submit to assist in the matter.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The appellant has not identified or submitted any further evidence suggesting that re-certification of his service/ nonservice is necessary.  Notably, in January 2012, and prior to the certification of the appellant's appeal to the Board, his representative submitted additional evidence on his behalf.  The Manila RO did not issue a supplemental statement of the case (SSOC) that addressed this evidence.  Under 38 C.F.R. § 19.37, evidence received by the Agency of Original Jurisdiction prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.  The Board has reviewed the additional evidence in question and finds that it is duplicative of evidence that was associated with the claims file and reviewed by the Manila RO in December 2008.  See September 2009 statement of the case (SOC).  Consequently, the additional evidence submitted in January 2012 need not be returned to the AOJ for initial consideration (under 38 C.F.R. § 19.37(a)).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The appellant contends he had active service with a Philippine guerilla unit from March 10, 1942 to September 27, 1945, and from May 1, 1945 to January 31, 1946.  In his July 2008 VA Form 21-526, Application for Compensation and/or Pension (Claim Form), he listed his full name as [redacted].  He also indicated that his service number was [redacted], his date of birth was July [redacted], 1925, and that his place of birth was in Canaman, Camarines.  In support of his claim, the appellant also submitted the following pertinent documents: 

* A VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), in which the appellant indicated that he served with the Anderson Fil-American Guerrillas and the Inf. 10th Battalion Reg I Div.

* A photocopy of an undated AG Form No. 3, Identification Card, from the Anderson Fil-American Guerrillas, stating that it was being issued to the appellant, a Captain in the Inf. 10th Battalion Reg I Div.

* A photocopy of a certification from the Anderson Fil-American Guerrillas documenting that the appellant had been inducted into that organization on March 10, 1942, and served honorably until his discharge on September 27, 1945.

* A photocopy of a "Report of Proceedings," dated March 18, 1968, from the Office of the Adjutant General, Armed Forces of the Philippines, regarding the confirmation of the appellant's guerrilla services.  The report states that the appellant's Form 23 had revealed that he served in the Special Inf Bn (a guerrilla unit) from July [redacted], 1942 to June 30, 1945; was attached to 158 RCT (APO 70) from July 1, 1945 to September 26, 1945; and was processed at Naga, Camarines Sur by the Philippine Mobile Unit Team on September 27, 1945.  In light of these findings, as well as the additional findings noted in the report, it was recommended that his constructive enlistment from May 1, 1945 to January 31, 1946, be made of record.  A related "Disposition Form," dated March 27, 1968, states:

Subject: [Appellant] (Confirmation of Grla Service)

1. In his PA AGO Form 23, [the appellant] indicated that he joined the Spl In Bn (Grla) on [redacted] July 42 and that he was processed on 27 Sep 45.  However his name is not carried in the reconstructed roster of his guerrilla unit.  Nevertheless, his SPAV shows that he was paid current pay as a Pvt from 1 May 45 to 31 Jan 46.

2. Considering that [the appellant] was paid from 1 May 45 to 31 Jan 46, he may be deemed to have entered into a constructive enlistment in the AFP.  Consequently, his military service from 1 May 45 to 31 Jan 46, may be made of record.

In September 2008 and in October 2008, the RO submitted the appellant's name, service number, date of birth, place of birth, dates of service (July [redacted], 1942 to September 27, 1945) to the National Personnel Records Center (NPRC) and requested that they furnish any and all records that they might have for the appellant.  The request noted that the appellant had served in the Guerrillas (Anderson Fil-American Guerrillas and 10th Bul Regt I Div), and that his name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by their office.  In October 2008 and in November 2008, respectively, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Thereafter, the appellant submitted the following pertinent pieces of evidence to support his claim:

* A photocopy of an August 1968 Curriculum Vitae prepared by the Philippine Navy showing that he enlisted in May 1945 as a Private in "B" Co 1st Bn 2nd Reg Bicol Brigade, Philippine Army.  He was then assigned to a number of different "military experiences" before retiring from service in the Armed Forces of the Philippines in September 1968.

* An extract of Special Orders Number 33 from the General Headquarters of the Armed Forces of the Philippines, dated August 1968, which shows that the appellant was being separated from the Armed Forces of the Philippines after 21 years and 27 days of service.

* A February 2009 certification from the Office of the Adjutant General, Armed Forces of the Philippines; it states that according to the records available in their office, the appellant was inducted into the Special Inf Bn (Grla Unit) on July [redacted], 1942, and was processed on September 27, 1945.  

* A copy of the appellant's "Affidavit for Philippine Army Personnel," dated in April 1946, which lists his name as [redacted]; service number as [redacted]; date of birth as July [redacted], 1925; birthplace as Canaman, Camarines Sur; indicates he served in the Special Inf Bn (guerrilla unit) from July [redacted], 1942 to June 30, 1945; was attached to 158 RCT (APO 70) from July 1, 1945 to September 26, 1945; and was processed at Naga, Camarines by the Philippine Mobile Unit Team on September 27, 1945

* A photocopy of the appellant's identification card as a retired enlisted personnel from the Armed Forces of the Philippines.

* Photocopies of paperwork and identification cards identifying the appellant as a naturalized United States citizen.

In May 2010, the RO sought re-certification of the appellant's service from the NPRC.  The same information that was provided to the NPRC in September 2008 and in October 2008 was again provided in this request; however, it also included the additional information of the names of the appellant's parents, and identified additional units of assignments in which he had served (specifically, Base Personnel Offshore Patrol PA and APO 75).  It also included a copy of the appellant's Affidavit of Personnel (F-23) and AGNR2 for the NPRC's review.  Based on the additional information, in June 2010, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.
In August 2010, the RO sought re-certification of the appellant's service from the NPRC.  The same information that was provided to the NPRC in May 2010 was again provided in this request; however, it identified additional units of assignments in which he had served (specifically, Special Inf Bn and B Co 1st Bn Reg Bicol Brigade).  Based on the additional information, in September 2010, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Also in August 2010, the appellant submitted another copy of the "Report of Proceedings", dated March 18, 1968, from the Office of the Adjutant General, Armed Forces of the Philippines.  In September 2011, the RO submitted this form to the NPRC and sought re-certification of the appellant's service.  In October 2011, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In January 2012, the Veteran's representative submitted an essentially duplicative copy of the Curriculum Vitae prepared by the Philippine Navy.  

C. Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§  1110, 1521.  

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. §  101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla service (under a commissioned U.S. officer or a commissioned officer of the Commonwealth Army, recognized by and cooperating with U.S. Forces) is qualifying service for VA compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  Service department certifications will be accepted as establishing both recognized guerrilla service and unrecognized guerrilla service (under a recognized commissioned officer, who was a former member of the U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. §  3.40(d)(2).  The active service of members of the irregular forces guerilla will be the period certified by the service department.  38 C.F.R. §  3.41(d).  See also Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he served in the guerrillas as alleged).  Based on the different sets of information contained in the appellant's "Affidavit for Philippine Army Personnel," the AG Form No. 3, Identification Card from the Anderson Fil-American Guerrillas, the March 1968 "Report of Proceedings" from the Office of the Adjutant General, Armed Forces of the Philippines, and other documents submitted by the appellant, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The Board recognizes that some of the documents submitted by the appellant suggest that he had service in the USAFFE.  In particular, his "Affidavit for Philippine Army Personnel" indicates he served in the USAFFE-Guerrilla, and he has an identification from the Anderson Fil-American Guerrillas, noting that he served as a Captain in the Inf. 10th Battalion Reg 1 Div.  In March 1968, he was also determined by the Army of the Philippines to have served in the guerrillas.  However, such documents/determinations were provided by the Philippine Army, not the U.S. service department and they are therefore inadequate to establish veteran status.  See 38 C.F.R. §  3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.

The appellant has provided no further evidence (since the October 2011 certification) that would warrant a request for re-certification of his service/ nonservice by the service department and VA must abide by the service department's certification.  In reaching such a conclusion, the Board acknowledges that in January 2012, the appellant's representative submitted an additional document for VA's consideration.  However, as was noted in the duty to assist portion of this decision, the document submitted, an August 1969 Curriculum Vitae prepared by the Philippine Navy, was in essential respects identical to, and therefore duplicative of, evidence previously considered and part of the record when the RO sought certification from the NPRC in May 2010, August 2010, and in September 2010.  Therefore, another request for re-certification based on this document is not necessary.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish basic eligibility for VA benefits.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal to establish veteran status for the appellant and his basic entitlement to VA disability benefits is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Here, a July 2010 decisional letter denied the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  In February 2011, the Oakland, California RO received a statement, signed by the appellant on February 3, 2011, in which he indicated he was filing an NOD with the July 2010 denial of benefits from the Filipino Veterans Equity Compensation Fund.  This document was not received by the Manila RO until October 2011.  Because the appellant's NOD was not received by the Manila RO until October 2011, in a January 2012 letter, they advised him that his NOD (signed on February 3, 2011) was not timely filed.  They further advised him that the July 2010 decisional letter was now final and that he would have to submit new and material evidence in order to reopen his claim.  See 38 C.F.R. § 20.300 (An NOD must be filed with the VA office from which the claimant received notification of the determination being appealed).  However, a close review of the record shows that the appellant had, in fact, submitted an earlier statement in which he also stated he was filing an NOD with the "denial of the Filipino Veteran Equity Compensation," and specifically the July 2010 "VA rating decision."  This document was received by the Manila RO on September 14, 2010. 

In light of the foregoing, the Board finds that the appellant has initiated a timely appeal of the denial of compensation from the Filipino Veterans Equity Compensation Fund.  

The RO issued a supplemental SOC (SSOC) in this matter in November 2011 (an initial SOC has never been issued); however, in January 2012 the Veteran was directed to "disregard" the November 2011 SSOC which addressed the FVEC issue.  

Given these facts, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claim seeking compensation from the Filipino Veterans Equity Compensation Fund is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should review the file and issue an appropriate SOC in the matter of whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


